EXHIBIT 13 J.W. MAYS, INC. Annual Report2009 Year Ended July 31, 2009 J.W. MAYS, INC. Contents Page No. Summary of Selected Financial Data 2 The Company 2 Message to Shareholders 3 Consolidated Balance Sheets 4-5 Consolidated Statements of Income and Retained Earnings 6 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-17 Report of Management 18 Report of Independent Registered Public Accounting Firm 18 Five Year Summary of Consolidated Operations 19 Managements Discussion and Analysis of Financial Condition and Results of Operations 20-23 Controls and Procedures 23 Quarterly Financial Information (Unaudited) 24 Common Stock and Dividend Information 24 Officers and Directors 25 Executive Offices 9 Bond Street, Brooklyn, N.Y. 11201-5805 Transfer Agent and Registrar American Stock Transfer & Trust Company59 Maiden LaneNew York, N.Y. 10038-4502 Special Counsel Holland & Knight LLP195 BroadwayNew York, N.Y. 10007-3189 Independent Registered Public Accounting Firm DArcangelo & Co., LLP3000 Westchester AvenuePurchase, N.Y. 10577-2538 Annual Meeting The Annual Meeting of Shareholders will beheld on Tuesday, November 24, 2009, at10:00 A.M., New York time, at J.W. MAYS, INC.,9 Bond Street, Brooklyn, New York. J.W. MAYS, INC. Summary of Selected Financial Data (dollars in thousands except per share data) 2009 2008 2007 2006 2005 Rental Income $ 16,103 $ 14,572 $ 13,810 $ 13,470 $ 12,879 Recovery of Real Estate Taxes 547 91 39 196  Gain (Loss) on Disposition of Property and Equipment (5 ) (17 ) 4,309  4 Total Revenues 16,645 14,646 18,158 13,666 12,883 Net Income (Loss) 756 (76 ) 2,056 1,433 348 Real Estate-Net 44,831 45,277 44,779 45,586 44,370 Total Assets 55,707 57,283 60,162 57,290 57,177 Long-Term Debt: Mortgages and Term Loan Payable 8,564 9,514 11,554 10,697 12,476 Note Payable 1,000 1,000 1,000 1,000 1,000 Other 805 1,370 1,078 1,031 925 Total 10,369 11,884 13,632 12,728 14,401 Shareholders Equity 40,286 39,454 39,697 37,639 37,339 Net Income (Loss) Per Common Share $ .38 $ (.04 ) $ 1.02 $ .71 $ .17 Cash Dividends Declared Per Share      Average common shares outstanding for fiscal years 2005 through 2009; 2,015,780. The Company J.W. Mays, Inc. was founded in 1924 and incorporated under the laws of the State of New York on July 6, 1927. The Company operates a number of commercial real estate properties located in Brooklyn and Jamaica in New York City, in Levittown and Massapequa, Long Island, New York, in Fishkill, Dutchess County, New York and in Circleville, Ohio. The major portion of these properties is owned and the balance is leased. A substantial percentage of these properties are leased to tenants while the remainder is available for lease. More comprehensive information concerning the Company appears in its Form 10-K Annual Report for the fiscal year ended July 31, 2009. 2 J.W. MAYS, INC. To Our Shareholders: The financial condition of our Company improved during the fiscal year ended July 31, 2009 with profits earned in all four quarters, notwithstanding the continued national and international recession during this period. In fiscal 2009, our revenues were $16,644,716 compared to $14,646,049 in the 2008 fiscal year. Net income for fiscal 2009 was $756,086 or $.38 per share. This compares to net loss of ($75,641) or ($.04) per share for fiscal 2008. During fiscal 2009, additional rent commenced for 57,209 square feet of office space at the Companys Bond Street, Brooklyn, New York Property in February 2009. Increased rentals from existing tenants and the new tenant in fiscal 2009, and before, should adequately cover the Companys planned operating and capital requirements. Our emphasis on pursuing and obtaining government agencies, educational institutions and prospective corporate and retail tenants in the last several years has helped us weather the commercial property headwinds which, hopefully, are abating. I want to express the sincerest gratitude of the Board and all of Mays personnel to Mrs. Sylvia W. Shulman who stepped down from serving as a member of the Board as of December 31, 2008. Her leadership and guidance will be missed by all who have known, respected and loved her. I believe our Company is well-positioned to continue its growth. I specifically want to thank the Mays personnel and our Board colleagues for their ongoing commitment and support. Lloyd J. ShulmanChairman, President and Chief Executive Officer October 7, 2009 3 J.W. MAYS, INC. Consolidated Balance Sheets July 31, 2009 and 2008
